 HOIIP BROS.383main location at Hallandale have sufficient community of interest towarrant their inclusion in the same appropriate unit. `However, inview of the transitory nature of the road construction work and themobility and interchange of employees working on' such projects, andthe fact that the Petitioner does not desire to include all road con-struction employees, we are unable to agree with the Regional Di-rector's inclusion of only those road construction employees who mayat some time fortuitously work in Dade and Broward Counties andinstead shall exclude all employees working on road construction andpaving.Accordingly, with respect to unit No. 1, we find that the followingemployees constitute an appropriate unit for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All service, maintenance, and quarry employees of Curcie Brothers,Inc., Crucie Brothers Trucking, Inc., and Beach Boulevard 'Service,Inc.,working at and out of their plant at 3190 Hallandale BeachBoulevard, Hallandale, Florida, including truckdrivers, but exclud-ing employees working at road construction and paving projects, em-ployees at the LaBelle rock pit in Hendry County, office clerical em-ployee, professional employees, guards, and supervisors as defined inthe Act.The case is hereby remanded to the Regional Director for theTwelfth Region for the purpose of conducting an election in unitNo. 1, as modified herein, except that the eligibility period shall bethe payroll period immediately preceding the date below.Holt Bros.andOperating Engineers,Local No. 3, InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.CaseNo. 20-RC-5596.March 17, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Hearing Officer Elizabeth,M.. Bianchi of the National Labor Relations Board.The HearingOfficer's rulings made at the hearing are free from prejudicial- errorand are hereby affirmed.,Upon the entire record in this case, the Board finds,:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.140 NLRB No., 45. ..744-670-66-vol.146-26 384DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor, organization involved claims to represent certain' em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer with the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.A. The parties, stipulated, and, we find,. that all production andmaintenance employees, field and shop mechanics, their helpers andapprentices, and partsmen working in and out of the Employer'sshops in Stockton, Modesto, Tracy, Merced, and Los Banos, Califor-nia, excluding office and plant clerical employees, salesmen, profes-sional employees,, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.The Employer contends that no election should be directed atthis time because of pending unfair labor practice charges filed bythe Employer against the Petitioner alleging that the Petitioner hadviolated' Section 8 (e) of the Act by entering into .a contract with anemployer association requiring that the terms,of the contract applyto subcontractors performing work off the jobsite, and granting im-munity to employees who refuse to cross picket lines without regardto whether the strike has been ratified by the bargaining representa-tive of the striking employees.As stated by * the Employer, the Board does. not normally conductrepresento,tion elections while unresolved unfair labor practice chargesare pending, unless the charging party requests the Board to proceedwith the election.'But this rule was formulated in cases involvingcharges alleging violations of Section-8(a) and (b) of the Act, where,if the charges were true, a free election could not normally be heldbecause of the restraint and coercion of employees flowing from theunfair labor practices.However, in contrast, a charge alleging aviolation of Section 8 (e), if true, would not necessarily restrain orcoerce employees and thus prevent-a fair election, because this sectionof the Act deals only with terms of agreement between an employerand a labor organization, regardless of whether it is publicized to-employees.In the absence of any allegation that the Petitionersought to utilize the contract with the employer association to in-fluence the employee choice of 'a bargaining representative, we do notbelieve that the pendency of the instant charges will make a free-election in this case impossible at the present time?Accordingly,we shall direct an immediate election.[Text of Direction of Election omitted from publication.]Edward J.SchiachterMeat Co.,Inc.,100 NLRB 1171.But at. ColumbiaPictures'Corporation,et al.,81 NLRB 1313.2 Cf.SuperiorWoodProducts,Inc.,145 NLRB 782.